DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 October 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: typographical error. The claim is missing the word “than” between “less” and “a”. Wording should be as for claim 9. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-11, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 20190333498, hereinafter referred to as Xu.

Regarding claim 1, Xu discloses an electronic device, comprising: 

an audio capture device receiving audio input (See Xu, fig. 3, microphone.); and 

one or more processors, operable with the audio capture device (See Xu, fig. 3, applications processor.), and configured to execute a control operation in response to a device command preceded by a trigger phrase identified in the audio input when in a first mode of operation (“Once the control unit approves the access of subsequent processing functions, the stream control unit 300 is configured to stream the original time domain audio signals to the subsequent processing, e.g. ASR (assuming speech commands arrive after the trigger word),” Xu, para [0067]. The ASR includes speech commands subsequent to the trigger word. Also, “Specifically, FIG. 9a illustrates the method of determining a data streaming indication. In this example, as shown in FIG. 9a, the data streaming indication issued by the control unit 200 will be true if i) a trigger word is detected when the processing system is in the first default state--i.e. if a positive indication is received from the TW model 220, or ii) if a close-talk acoustic classification is determined by the classifier 100 in the second control state,” Xu, para [0075]. Here, the first mode of operation = streaming data is preceded by a trigger phrase.); 

the one or more processors transitioning from the first mode of operation to a second mode of operation in response to detecting a predefined operating condition of the electronic device and executing the control operation without requiring the trigger phrase to precede the device command (“For example, the case of a mobile communication device that is held closely to a speaker's mouth may be recognised Recognition of a close talk scenario or a scenario in which a user is directly facing a microphone of a device may typically be indicative of the user's intention to interact with the device and, according to the present example, the requirement of a trigger word is advantageously bypassed,” Xu, para [0082]. Here, the second mode of operation = streaming of data is NOT preceded by a trigger phrase (i.e., trigger phrase is bypassed). And, a predefined operating condition is interpreted as a close-talk scenario.).   

Regarding claim 2, Xu discloses the electronic device of claim 1, the one or more processors executing the control operation without requiring the trigger phrase to precede the device command only when the device command is received while the electronic device is in the predefined operating condition (Xu, para [0082], shows executing the control operation (i.e., speech commands) without requiring a trigger phrase only while the electronic device is in close-talk scenario.).  

Regarding claim 6, Xu discloses the electronic device of claim 2, further comprising one or more sensors operable with the one or more processors (Xu, fig. 3, microphone is a sensor.), the one or more sensors determining a distance between a source output of a source of the audio input and the electronic device (“Thus, it will be appreciated that by considering the ratio of the energy of the early arriving sounds to the energy of the late arriving sounds, it is possible to infer one or more characteristics of the acoustic scenario such as distance between the source--e.g. speaker--and the microphone, the direction of sound projection relative to the microphone and the acoustic reverberant 

Regarding claim 7, Xu discloses the electronic device of claim 6, the predefined operating condition comprising the distance being less a predefined distance threshold (“The comparator unit 140 is operable to compare the representation that is derived from the model with a predetermined threshold in order to determine a final acoustic classification state. Thus, the threshold may be set relative to one of the plurality of classification states and will determine e.g. how close the audio must be to be to that state in order to be classified as representing that state. For example, in an example where the model enables a representation of the DRR to be derived, and wherein the data processing system utilises a binary classification of the acoustic environment as either close-talk (represented by a DRR value of 0) or non close-talk (represented by a DRR representation of 1), the threshold may require that the representation of e.g. the DRR must be 0.8 in order for the acoustic environment to be classified as being a close-talk scenario,” Xu, para [0064]. Here, the operating condition (close-talk or non close-talk) is determined by the preset threshold.).  

Regarding claim 8, Xu discloses the electronic device of claim 2, further comprising one or more sensors operable with the one or more processors (Xu, fig. 3, microphone is a sensor.), the one or more sensors determining a distance between a source input of a it is possible to infer one or more characteristics of the acoustic scenario such as distance between the source--e.g. speaker--and the microphone, the direction of sound projection relative to the microphone and the acoustic reverberant condition,” Xu, para [0053]. The user’s ear is the source input of the source (see para [0132] of applicant’s spec.) and the microphone is part of the mobile phone (Xu, fig. 2), thus determining a distance between the user and the mobile phone (i.e., electronic device).).  

Regarding claim 9, Xu discloses the electronic device of claim 8, the predefined operating condition comprising the distance being less than a predefined distance threshold (“The comparator unit 140 is operable to compare the representation that is derived from the model with a predetermined threshold in order to determine a final acoustic classification state. Thus, the threshold may be set relative to one of the plurality of classification states and will determine e.g. how close the audio must be to be to that state in order to be classified as representing that state. For example, in an example where the model enables a representation of the DRR to be derived, and wherein the data processing system utilises a binary classification of the acoustic environment as either close-talk (represented by a DRR value of 0) or non close-talk (represented by a DRR representation of 1), the threshold may require that the representation of e.g. the DRR must be 0.8 in order for the acoustic environment to be classified as being a close-talk scenario,” Xu, para [0064]. Here, the operating condition (close-talk or non close-talk) is determined by the preset threshold.).  

Regarding claim 10, Xu discloses the electronic device of claim 2, further comprising one or more sensors operable with the one or more processors, the one or more sensors determining a direction from which the audio input was received by the audio capture device (“Thus, it will be appreciated that by considering the ratio of the energy of the early arriving sounds to the energy of the late arriving sounds, it is possible to infer one or more characteristics of the acoustic scenario such as distance between the source--e.g. speaker--and the microphone, the direction of sound projection relative to the microphone and the acoustic reverberant condition,” Xu, para [0053]. Here, the source of the audio input is the speaker/user.).  

Regarding claim 11, Xu discloses the electronic device of claim 10, the predefined operating condition comprising the direction being directed from a source of the audio input toward the audio capture device (“For example, the case of a mobile communication device that is held closely to a speaker's mouth may be recognised relatively easily from the real time audio data. Recognition of a close talk scenario or a scenario in which a user is directly facing a microphone of a device may typically be indicative of the user's intention to interact with the device and, according to the present example, the requirement of a trigger word is advantageously bypassed,” Xu, para [0082]. Here, the predefined operating condition is that the user is directly facing a 

Regarding claim 14, Xu discloses a method in an electronic device, the method comprising: 

identifying, with one or more sensors of the electronic device, a predefined operating condition of the electronic device (See Xu, fig. 3, microphone. The microphone (the sensor) is used to determine is the user is in a close-talk scenario (i.e., the predefined operating condition).); and  52Attorney Docket No.: MM920190001-US-NP 

transitioning one or more processors operable with the one or more sensors from a first mode of operation, where the one or more processors execute control operations in response to device commands identified in audio input received by an audio capture device only when the device commands are preceded by a trigger phrase identified in the audio input, to a second mode of operation where the one or more processors execute the control operations without requiring the trigger phrase when the device commands are received while the electronic device is in the predefined operating condition (“For example, the case of a mobile communication device that is held closely to a speaker's mouth may be recognised relatively easily from the real time audio data. Recognition of a close talk scenario or a scenario in which a user is directly facing a microphone of a device may typically be indicative of the user's intention to interact with the device and, according to the present example, the requirement of a trigger word is advantageously bypassed,” Xu, para [0082]. Here, the second mode of operation = streaming of data is NOT preceded by a trigger phrase (i.e., trigger phrase is 

Regarding claim 17, Xu discloses the method of claim 14, the predefined operating condition comprising a distance between the audio capture device and a source output of a source of the audio input being below a predefined distance threshold (“The comparator unit 140 is operable to compare the representation that is derived from the model with a predetermined threshold in order to determine a final acoustic classification state. Thus, the threshold may be set relative to one of the plurality of classification states and will determine e.g. how close the audio must be to be to that state in order to be classified as representing that state. For example, in an example where the model enables a representation of the DRR to be derived, and wherein the data processing system utilises a binary classification of the acoustic environment as either close-talk (represented by a DRR value of 0) or non close-talk (represented by a DRR representation of 1), the threshold may require that the representation of e.g. the DRR must be 0.8 in order for the acoustic environment to be classified as being a close-talk scenario,” Xu, para [0064]. Here, the operating condition (close-talk or non close-talk) is determined by the preset threshold.).  

Regarding claim 18, Xu discloses the method of claim 14, the predefined operating condition comprising a distance between an audio output device and a source input of a source of the audio input being below a predefined distance threshold (“The comparator unit 140 is operable to compare the representation that is derived from the model with a Thus, the threshold may be set relative to one of the plurality of classification states and will determine e.g. how close the audio must be to be to that state in order to be classified as representing that state. For example, in an example where the model enables a representation of the DRR to be derived, and wherein the data processing system utilises a binary classification of the acoustic environment as either close-talk (represented by a DRR value of 0) or non close-talk (represented by a DRR representation of 1), the threshold may require that the representation of e.g. the DRR must be 0.8 in order for the acoustic environment to be classified as being a close-talk scenario,” Xu, para [0064]. Here, the operating condition (close-talk or non close-talk) is determined by the preset threshold.).  

Regarding claim 19, Xu discloses the method of claim 14, the predefined operating condition comprising a direction from which the audio input was received by the audio capture device being directed at the electronic device (“Thus, it will be appreciated that by considering the ratio of the energy of the early arriving sounds to the energy of the late arriving sounds, it is possible to infer one or more characteristics of the acoustic scenario such as distance between the source--e.g. speaker--and the microphone, the direction of sound projection relative to the microphone and the acoustic reverberant condition,” Xu, para [0053]. Here, the source of the audio input is the speaker/user.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190333498, hereinafter referred to as Xu, in view of US 20170180984, hereinafter referred to as Thomas et al.  

Regarding claim 3, Xu discloses the electronic device of claim 2, but not further comprising: 

a first device housing and a second device housing; and 

a hinge coupling the first device housing to the second device housing, the first device housing pivotable about the hinge relative to the second device housing between a closed position and an axially displaced open position.  

Thomas et al. discloses a first device housing and a second device housing (“In some embodiments, the ESAP enclosure 100 can include a base portion 120 and a lid portion 115 coupled by at least one pivot. For example, in some embodiments, the ESAP enclosure 100 can include a base portion 120 and a lid portion 115 coupled by at least one conventional hinge mechanism 107,” Thomas et al., para [0036]. Here, a first 

a hinge coupling the first device housing to the second device housing, the first device housing pivotable about the hinge relative to the second device housing between a closed position and an axially displaced open position (“In some embodiments, the ESAP enclosure 100 can include a base portion 120 and a lid portion 115 coupled by at least one pivot. For example, in some embodiments, the ESAP enclosure 100 can include a base portion 120 and a lid portion 115 coupled by at least one conventional hinge mechanism 107,” Thomas et al., para [0036]. See also, Thomas et al., fig. 1.). Thomas et al. benefits Xu by allowing an authenticated user to bypass the trigger phrase (Thomas et al., para [0095]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Xu with those of Thomas et al. to simplify the user functionality of Xu. 

Regarding claim 20, Xu discloses the method of claim 19, but not the one or more processors executing the control operations without requiring the trigger phrase only where the audio input is identified as emanating from an authorized user of the electronic device.

Thomas et al. is cited to disclose the one or more processors executing the control operations without requiring the trigger phrase only where the audio input is identified as emanating from an authorized user of the electronic device (“In some embodiments, some or all of the words and/or phrases, sounds and/or signals can be restricted such that only one or more authorized individuals and/or systems or devices can be allowed to trigger capabilities, actions and/or behaviors (e.g. husband and wife, but not children etc.), while other embodiments include no restrictions,” Thomas et al., para [0095].). Thomas et al. benefits Xu by allowing an authenticated user to bypass the trigger phrase (Thomas et al., para [0095]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Xu with those of Thomas et al. to simplify the user functionality of Xu. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190333498, hereinafter referred to as Xu, in view of US 20160019889, hereinafter referred to as Alvarez Guevara et al.  

Regarding claim 12, Xu discloses the electronic device of claim 11, but not further comprising a voice interface engine operable with the one or more processors, the voice interface engine attempting identification of a source of the audio input from the audio input.

Alvarez Guevara et al. is cited to disclose a voice interface engine operable with the one or more processors, the voice interface engine attempting identification of a source of the audio input from the audio input (“In typical scenarios, a particular computing device will detect any utterances of the predefined phrase that are spoken by people located in relatively close proximity to the device, e.g., a group of people in a meeting room, or other diners at a table. In some instances, these people may use compatible speaker verification systems with their devices. By taking advantage of co-location information, the speaker verification system associated with each device can detect whether an utterance was spoken by an enrolled user of the respective device,” Alvarez Guevara et al., para [0004]. See also Alvarez Guevara et al., fig. 1A.). Alvarez Guevara et al. benefits Xu by allowing a user to access a device only if the user is enrolled with respect to device (Alvarez Guevara et al., para [0004]), thereby enhancing the security of the audio processing device of Xu. Therefore, it would be obvious for one skilled in the art to combine the teachings of Xu with those of Alvarez Guevara et al. to improve the security of the trigger phrase bypass of Xu.    

Regarding claim 13, Xu, as modified by Alvarez Guevara et al., discloses the electronic device of claim 12, the one or more processors executing the control operation only when the voice interface engine identifies the source of the audio input as an authorized user of the electronic device (“In typical scenarios, a particular computing device will detect any utterances of the predefined phrase that are spoken by people located in relatively close proximity to the device, e.g., a group of people in a meeting room, or other diners at a table. In some instances, these people may use compatible speaker verification systems with their devices. By taking advantage of co-location information, the speaker verification system associated with each device can detect whether an utterance was spoken by an enrolled user of the respective device,” Alvarez Guevara et al., para [0004]. See also Alvarez Guevara et al., fig. 1A.).

Reasons for Allowable Subject Matter
Claims 4-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record includes US 20190333498 (Xu) and US 20170180984 (Thomas et al.). Xu teaches an audio capture device receiving audio input (See Xu, fig. 3, microphone.); and one or more processors, operable with the audio capture device (See Xu, fig. 3, applications processor.), and configured to execute a control operation in response to a device command preceded by a trigger phrase identified in the audio input when in a first mode of operation (Xu, para [0067] and [0075].); the one or more processors transitioning from the first mode of operation to a second mode of operation in response to detecting a predefined operating condition of the electronic device and executing the control operation without requiring the trigger phrase to precede the device command (Xu, para [0082].).
	Thomas et al. discloses a first device housing and a second device housing (Thomas et al., para [0036].); and a hinge coupling the first device housing to the second device housing, the first device housing pivotable about the hinge relative to the second device housing between a closed position and an axially displaced open position (Thomas et al., para [0036]. See also, Thomas et al., fig. 1.).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s). The examiner notes that as the independent claims are broad, there are multiple ways of interpreting the claim language “predefined operating condition”. For example, see US 20180190264 (Mixter et al.), para [0063], which describes awakening the voice-activated device if the device has been idle for a predefined amount of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656